STATE OF VERMONT 
                                               
                                   ENVIRONMENTAL COURT 
 
                                                      } 
In re Appeal of Theresa M. McLaughlin                 }              Docket No. 42‐2‐05 Vtec 
                                                      } 
                                                      } 
 
                  Decision on Cross‐Motions for Summary Judgment 
                                            
         Theresa M. McLaughlin (Appellant‐Applicant) appealed from the decision of the 

Town  of  Sudbury  (Town)  Zoning  Board  of  Adjustment  (ZBA)  dated  January  17,  2005, 

upholding the Zoning Administrator’s denial of Appellant‐Applicant’s application for a 

zoning  permit.    Appellant‐Applicant  is  represented  by  John  Evers,  Esq.;  the  Town  is 

represented  by  John  D.  Hansen,  Esq.    Now  pending  before  the  Court  are  the  parties’ 

cross‐motions for summary judgment. 

         The  parties’  respective  motions  ask  this  Court  to  address  all  issues  raised  in 

Appellants’ Statement of Questions, which are summarized as follows: 

    1.       Was  the  Zoning  Administrator’s  and  ZBA’s  denial  of  Appellant’s 
             application “proper”? 
    2.       Are the Town Bylaw provisions that restrict development of property not 
             on  a  Town  road  (as  defined  in  the  Bylaws)  unconstitutional  and  do  they 
             preclude the reasonable use of the property? 
    3.       Does  the  ZBA’s  interpretation  of  the  applicable  Bylaw  provisions 
             constitute an unconstitutional taking of the subject property? 

          

                                       Factual Background 

         For  purposes  of  our  analysis  of  each  party’s  motion,  any  facts  in  dispute  are 

viewed in a light most favorable to the non‐moving party.  Toys, Inc. v. F.M. Burlington 

Co., 155 Vt. 44, 48 (1990).  The following facts are undisputed unless otherwise noted. 
          1.     Appellant‐Applicant  owns  a  parcel  of  land  (parcel)  approximately  1.7 

acres  in  area  and  225  feet  deep  on  its  longest  side,  abutting  the  northerly  side  of 

Fiddlehill  Road,  a  “Class  4”  road,  and  located  approximately  half‐way  between  the 

intersections of Fiddlehill Road with State Route 30 and Mountain View Road. 

          2.     The parcel is surrounded on three sides by lands belonging to Appellant‐

Applicant’s brother, Charles Mulcahy, Sr. 

          3.     The section of Fiddlehill Road that the parcel abuts was designated by the 

Town as a Class 4 road sometime in the 1980’s.  It is steep, has not been maintained, is 

in  very  poor  condition  and  is  not  negotiable  by  a  standard  pleasure  car  in  its  current 

condition.1 

          4.     The parcel is in the R‐10 Rural Residential zoning district (RR‐10 district). 

          5.     The minimum lot size in the RR‐10 district is ten acres, and the minimum 

lot depth is 400 feet. 

          6.     The  Town  adopted  its  current  zoning  bylaws  in  1997;  the  Town 

introduced its first interim zoning regulations in 1969, and first enacted zoning bylaws 

in 1973. 

          7.     Appellant‐Applicant acquired the parcel in 1959. 

          8.     Solely for the purpose of adjudicating the pending motions, we view the 

parcel as a pre‐existing small lot, as that term is used in 24 V.S.A. § 4412(2) and Bylaws 

§ 5.1. 

          9.     On  October  5,  2004,  Appellant‐Applicant  applied  to  the  Zoning 

Administrator  for  a  zoning  permit  for  a  single  family  residence  development  on  the 

parcel. 

          10.    On  October  19,  2004,  the  Zoning  Administrator  denied  the  application, 

giving  three  reasons  for  the  denial:  (1)  the  property  does  not  have  road  frontage  on  a 
1
   Appellant-Applicant “disagreed” with the Town’s representations of “the history and quality of Fiddlehill Road,”
but offered no specific facts in contradiction to those represented by the Town. We therefore regard the Town’s
allegations on these material facts as undisputed. See Greene v. Stevens Gas Service, 2004 Vt. 67 at ¶9.


                                                        -2-
public road; (2) the property does not meet the minimum lot size requirements; and (3) 

the site sketch accompanying the application is deficient, in that it lacks an indication of 

the  “North  Point”  for  the  property  and  distances  from  the  proposed  residence  to  the 

property lines and to the center of Fiddlehill Road.  

       11.     On  November  1,  2004,  Appellant‐Applicant  appealed  the  Zoning 

Administrator’s denial to the ZBA. 

       12.     On  December  7,  2004,  the  ZBA  held  a  warned  hearing  regarding  the 

appeal. 

       13.     In  a  letter  dated  January  17,  2004,  the  ZBA  announced  its  decision 

upholding  the  Zoning  Administrator’s  denial  of  the  application.    The  ZBA  based  its 

decision  upon  a  finding  that  the  parcel  does  not  have  frontage  on  a  “public  road”  as 

defined  in  the  Zoning  Bylaws,  because  the  parcel  is  located  on  the  Class  4  section  of 

Fiddlehill Road. 

       14.     Appellant‐Applicant  timely  appealed  the  January  17,  2004  ZBA  deter‐

mination to this Court. 

 

                                           Discussion 

       Appellant‐Applicant makes two alternative arguments in support of her motion 

for  summary  judgment:  (1)  the  Town  Bylaws  violate  her  constitutional  rights  to  due 

process and/or equal protection; (2) even if the Bylaws are constitutional, the ZBA erred 

when  it  chose  the  most  restrictive  definition  of  the  term  “public  road”  to  support  its 

denial of Appellant‐Applicant’s zoning permit application.  

       Appellant‐Applicant  challenges  the  constitutionality  of  Bylaws  § 5.2,  both 

facially and as applied to her particular parcel.  Bylaws § 5.2 states: 

       No development may be permitted on lots which do not have either one 
       hundred (100) feet of frontage on a public road or public waters or, with 
       the  approval  of  the  Planning  Commission,  access  to  such  road  or  waters 
       by a permanent easement or right‐of‐way at least thirty (30) feet wide. 


                                                -3-
       
The Bylaws define the term “public road” in Article 10 as: 

         A  thoroughfare,  highway,  street  or  public  way,  constructed  and 
         maintained  for  public  travel,  open  and  available  for  public  use;  includes 
         any state highway and all Class II and III town roads, as indicated in the 
         latest Town Highway map and official zoning map.  For the purposes of 
         these Bylaws, a right‐of‐way for any purpose, including a Town right‐of‐
         way for highway purposes, shall not be considered a pre‐existing lot line.   
          
         Appellant‐Applicant  argues  that  Bylaws  § 5.2,  read  together  with  the  definition 

of  “public  road”  in  Bylaws  Article  10,  amounts  to  “a  per  se  exclusion  of  land 

development on properties along Class 4  roads.”  Appellant’s  Mot. for Summ.  J.,  at  4.  

Indeed, Appellant’s constitutional claim of facial invalidity depends on the existence of 

that  claimed  per  se  exclusion.      However,  the  claimed  per  se  exclusion  does  not  exist, 

because the Ordinance, as required by statute,2 provides for and permits development 

of lots which do not have frontage on a public road, if there is access to a public road 

which  is  specifically  approved  by  the  appropriate  municipal  panel.    Bylaw  § 5.2;  see 

also 24 V.S.A. § 4412(3).   

         Appellant‐Applicant  puts  forth  an  argument  that  actually  supports  the  validity 

of  the  constitutionally  challenged  provision  of  the  Bylaws  by  noting  that  “the  only 

reliable  way  of  determining  whether  a  particular  Class  4  road  offers  adequate 

emergency  access  is  to  consider  it  on  an  individual  basis.”    Such  individual 

consideration  is  explicitly  provided  for  in  the  second  clause  of  Bylaws  § 5.2,  whereby 

development of a lot may be allowed when access to a public road is had via a Class 4 

road, provided that access is approved by the Planning Commission.   

2  24 V.S.A. § 4418(1)(B) requires municipalities to established standards within their subdivision bylaws 
“in  accordance  with  [§] 4412(3)  .  .  .  for  lots  without  frontage  on  or  access  to  public  roads.”    (Emphasis 
added.)    Section  4412(3)  states  that  “[l]and  development  may  be  permitted  on  lots  that  do  not  have 
frontage  . . . on a public road . . . provided that access through a permanent easement or right‐of‐way has 
been approved in accordance with section 4418 of this title, or where subdivision bylaws have not been 
adopted or do not apply, through a process and pursuant to standards defined in bylaws adopted for the 
purpose of assuring safe and adequate access.”  


                                                            -4-
       The  record  here  does  not  reveal  that  Appellant  ever  applied  to  the  Planning 

Commission for approval to access Route 30 via Fiddlehill Road.  Thus, it appears that 

Appellant‐Applicant’s  constitutional  arguments  are  premature,  as  she  has  failed  to 

follow  the  administrative  procedure  that  could  provide  her  with  the  very  permit  that 

she  claims  the  Bylaw  excludes  her  from  obtaining.    Nonetheless,  we  continue  our 

analysis of these constitutional arguments. 

       Appellant‐Applicant’s constitutional claims, including her “takings” claim, hinge 

on her assertion that Bylaws § 5.2 “eliminates [her] right to develop her land.”  Because 

Appellant‐Applicant’s right to develop her land has not been eliminated, but rather was 

made  subject  to  Planning  Commission  approval  of  access,  the  government  regulation 

does  not  preclude  reasonable,  economically  viable  use  of  the  parcel.    Further,  the 

requirement  that a  developer of  such lots  first  receive  Planning  Commission approval 

of the easement or right‐of‐way serves a legitimate municipal function of determining 

whether  the  proposed  development  meets  minimum  fire  and  safety  access  standards.  

Thus, we cannot find a legitimate basis for concluding that there is a regulatory taking 

in  this  case,  as  interpreted  under  the  due  process  clause  of  the  United  States 

Constitution.  

       Appellant‐Applicant  Appellant’s  first  constitutional  claim  must  therefore  fail.  

Summary judgment for the Town is appropriate on the question of whether the Town 

Bylaws violate the due process clause of the United States Constitution.  

       Appellant‐Applicant  next  argues  that  the  Town  regulations  violate  the  equal 

protection  clause  of  the  Fourteenth  Amendment  to  the  United  States  Constitution, 

because the regulations arbitrarily single out owners of property along Class 4 roads for 

discriminatory  treatment.    The  so‐called  “discriminatory  treatment”  Appellant‐

Applicant attacks apparently is the Bylaw requirement that owners of property without 

frontage on a public road must first seek approval from the Planning Commission for 

access via a permanent easement or right‐of‐way.   


                                              -5-
        Bylaws  §  5.2  requires  Planning  Commission  approval  to  be  sought  for  land 

development  that  borders  a  Class  4  road,  such  as  the  section  of  Fiddlehill  Road  that 

provides  access  to  Appellant‐Applicant’s  parcel,  since  the  definition  of  “public  road” 

found  in  Bylaws  Article  10  does  not  include  Class  4  roads.3    But  a  Class  4  road  is  a 

highway,  19  V.S.A.  § 302,  and  therefore,  like  all  Vermont  highways,  serves  as  both  an 

easement4  and  a  right‐of‐way5  over  which  access  to  a  public  road  may  be  approved 

pursuant to 24 V.S.A. § 4412(3) and Bylaws § 5.2.     

        An alternative avenue for approval is provided in the Subdivision Regulations at 

§ 4.2.10, under which  the Planning Commission may  require the  applicant  to improve 

or maintain the access road.  Of course, a condition requiring the applicant to improve 

and/or maintain the access road may be imposed as part of an approval granted under 

Bylaws § 5.2, whether or not there is a subdivision of land.     

        Our Supreme Court has addressed legislative classifications that impose burdens 

on a specific class of persons: 

       The  equal  protection  clause  of  the  Fourteenth  Amendment, 
       U.S.C.A.Const.,  does  not  prohibit  legislative  classification,  and  the 
       imposition  of  statutory restraints on one class  which are not imposed on 
       another. The State possesses a wide discretion in exercising this phase of 
       its  police  power  with  the  qualification  that  the  classification  must  not  be 
       purely  arbitrary  or  irrational,  but  based  upon  a  real  and  substantial 
       difference,  having  a  reasonable  relation  to  the  subject  of  the  particular 
       legislation.  
        
State v. Auclair, 110 Vt. 147, 160 (1939) (citations omitted).   




3
   Appellant-Applicant’s argument that a proper reading of the Bylaw definition of “public road” should include
Class 4 Town roads is addressed below.
4
  See Cole v. Drew, 44 Vt. 49, 52 (1871) (stating that when land is taken for a highway, the public acquires “an
easement in the land taken”); Holden v. Shattuck, 34 Vt. 336 (1861) (“The right of the public to the enjoyment of
the [highway] easement is unquestioned.”).
5
  See Abell v. Central Vermont RY, Inc., 118 Vt. 189, 191 (1954) (stating that when land is taken for a highway,
the public acquires “a right of way in the land”).


                                                       -6-
         The language of the regulation at issue here, Bylaws § 5.2, is mandated by, and 

closely follows, the language of 24 V.S.A. § 4412(3) (formerly § 4406(3)).  Bylaws § 5.2 is 

based on the real and substantial difference between Class 4 roads and Class 1, 2, and 3 

roads.  The latter are maintained by either the state or individual towns to a standard of 

being  “negotiable  under  normal  conditions  all  seasons  of  the  year  by  a  standard 

manufactured pleasure car,” 19 V.S.A. § 302(a)(3)(B).  In contrast, no state or municipal 

entity is required to maintain Class 4 roads to any standard, including those standards 

established in 19 V.S.A. § 302.   

         The  limitation  on  unrestricted  development  of  properties  without  access  to  a 

publicly  maintained  road  is  reasonably  related  to  the  subject  and  purposes  of  zoning 

legislation  at  the  state6  and  local7  levels.    Without  this  limitation,  development  could 

occur  without  regard  to  the  dangerous  condition  of  steep,  unstable  roads  such  as  the 

one  serving  as  access  to  the  very  parcel  at  issue  in  this  appeal.    Roads  that  are  not 

publicly  maintained  do  not  assure  adequate  access  for  emergency  vehicles,  or  for  the 

everyday visitors to residential developments, such as school busses, mail carriers, fuel 

deliveries,  and  invited  guests.    In  light  of  these  very  real  safety  issues,  the  Town’s 

zoning  requirements  are  neither  arbitrary  nor  unreasonable.    Appellant‐Applicant’s 

claim  under  the  equal  protection  clause  therefore  cannot  succeed  here,  and  summary 

judgment  for  the  Town  is  appropriate  on  the  question  of  whether  the  Town  Bylaws 

violate  the  equal  protection  clause  of  the  Fourteenth  Amendment  of  the  United  States 

Constitution.  

         Appellant‐Applicant  argues  in  the  alternative  that  even  if  the  Bylaws  are 

constitutional,  the  ZBA  erred  when  it  chose  the  most  restrictive  definition  of  the  term 


6 See 24 V.S.A. § 4302(a): (“It is the intent and purpose of this chapter to . . . provide means and methods 
for  the  municipalities  and  regions  of  this  state  to  plan  for  the  prevention,  minimization  and  future 
elimination of such land development problems as may presently exist or which may be foreseen.”). 
7
 See  Bylaws  § 1.2:  (“Objectives  of  the  Bylaws  are  .  .  .  to  insure  that  new  development  does  not  create 
demands for public services beyond the Town’s ability to support those demands.”). 


                                                          -7-
“public road” to support its denial of Appellant‐Applicant’s zoning permit application.  

Appellant‐Applicant  asserts  that  the  proper  reading  of  the  Bylaw  definition  allows  a 

Class 4 road to be considered a public road, so long as it qualifies as a “thoroughfare, 

highway, street or public way, constructed and maintained for public travel, open and 

available for public use . . . .”  Bylaws Article 10.   Appellant‐Applicant’s argument has 

one very basic omission:  there is no evidence that the section of Fiddlehill Road serving 

her parcel is maintained at all, or that it is ʺopen and available for public use.ʺ  In fact, 

the only facts offered here speak to the steepness and “very poor condition,” as well as 

a representation that the road “is not negotiable by a standard pleasure car in its current 

condition.”  Because Appellant‐Applicant does not specifically refute these allegations, 

we rely upon them in making our determinations on the pending motions.  Greene v. 

Stevens Gas Service, 2004 Vt. 67 at ¶9. 

       ʺWhere the moving party does not bear the burden of persuasion at trial, it may 

satisfy  its  burden  of  production  [in  support  of  a  motion  for  summary  judgment]  by 

showing  the  court  that  there  is  an  absence  of  evidence  in  the  record  to  support  the 

nonmoving partyʹs case. . . . The burden then shifts to the nonmoving party to persuade 

the court that there is a triable issue of fact.ʺ  Gallipo v. City of Rutland, 2005 Vt. 83 at 

¶5  (internal  citations  omitted).    In  this  de  novo  zoning  appeal,  Appellant‐Applicant 

must  fulfill  the  burden  of  proving  that  her  application  complies  with  the  applicable 

zoning ordinance provisions.  She has failed to put forth any evidence that the portion 

of  Fiddlehill  Road  that  she  proposes  to  use  as  access  for  her  development  meets  the 

Bylaw  definition  for  a  public  road.    Appellant‐Applicant  has  therefore  failed  to 

persuade us that there is a triable issue on the material fact of whether this portion of 

Fiddlehill Road should be defined as a public road.  See also Greene, supra (explaining 

that while “the nonmoving party is entitled to the benefit of all reasonable doubts and 

inferences,” V.R.C.P. 56(e) requires the nonmoving party, when a motion for summary 




                                               -8-
judgment is made and supported, to respond with specific facts showing that there is a 

genuine issue for trial). 

       If  the  record  here  cannot  support  a  conclusion  that  the  road  is  ʺopen  and 

available  for  public  use,”  even  when  viewed  in  a  light  most  favorable  to  Appellant‐

Applicant, then her application cannot be approved.  Summary judgment for the Town 

is therefore appropriate on the question of whether that portion of Fiddlehill Road is a 

public road.      

       There  are  suggestions  in  the  record  here  that  the  parties  are  engaged  in  other 

disputes  not  directly  presented  for  this  Court’s  consideration,  including  the  wisdom 

and advisability of the Town agreeing to assume the responsibility for maintaining the 

Class 4 road used as access to Appellant‐Applicant’s property.  Disputes concerning the 

maintenance  of  Class  4  roads  have  a  long  history  in  Vermont.    Gladly,  we  note  that 

resolution  of  this  Class  4  road  maintenance  dispute  is  not  within  the  jurisdictional 

responsibility of this Court. 

       In  its  cross‐motion  for  summary  judgment  the  Town  puts  forth  a  number  of 

arguments as to why the ZBA’s denial of Appellant‐Applicant’s application should be 

upheld,  but  we  need  not  specifically  review  them  here,  because  our  analysis  of 

Appellant‐Applicant’s  arguments,  noted  above,  leads  us  to  conclude  that  it  is 

appropriate to grant summary judgment in favor of the Town.  

       As  noted  above,  the  Bylaws  are  constitutionally  valid.    Both  the  Town’s 

Subdivision  Regulations  (see  § 4.2.10)  and  Zoning  Bylaws  (see  § 5.2)  provide  for 

development  approval  of  lots  that  do  not  have  frontage  on  public  roads.    Since 

Appellant‐Applicant did not apply for access approval under either the Bylaws or the 

Regulations, her application for zoning approval was premature and properly denied.  

On  the  facts  presented  here,  we  specifically  hold  that  access  approval  is  a  necessary 

precondition to a zoning permit where the lot to be developed does not have frontage 

on a public road.   


                                               -9-
 

      Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that Appellant‐Applicant’s Motion for Summary Judgment is DENIED, and the Town’s 

Motion for Summary Judgment is GRANTED, thereby concluding this appeal. 

 

      Done at Berlin, Vermont this 13th day of March, 2006. 

 

                                                   ____________________________________ 
                                                   Thomas S. Durkin, Environmental Judge 




                                            -10-